OPINION — AG — ** SCHOOL DISTRICT — FEDERAL FUNDS ** IN GENERAL, FEDERAL FUNDS RECEIVED BY A SCHOOL DISTRICT SHOULD BE INCLUDED IN COMPUTING PER CAPITA REVENUE TO DETERMINE WHETHER OR NOT A SCHOOL DISTRICT IS ELIGIBLE FOR CLASS SIZE REDUCTION MONIES FOR THE SCHOOL YEAR 1973-74. FUNDS RECEIVED FOR NON RECURRING PROGRAMS SHOULD 'NOT' BE INCLUDED IN THE COMPUTATION. WHETHER A PARTICULAR PROGRAM IS " NON RECURRING " WOULD DEPEND UPON WHETHER THE DISTRICT RECEIVED FUNDS THEREUNDER PRIOR TO THE TERM OF THE GRANT OR IT WAS CONTEMPLATED THAT THE GRANT WOULD BE RENEWED. (PER CAPITA, FEDERAL FUNDS, REVENUE, GRANTS, CLASS SIZE, COOPERATIVE PROGRAMS) CITE: (JOE C. LOCKHART)